      Case 1:19-cr-00108-PLM ECF No. 38 filed 08/07/19 PageID.152 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

           Plaintiff,
                                                      Case No. 1:19-cr-108
 v.
                                                      HONORABLE PAUL L. MALONEY
 JEREMY DARNELL MORTON,

           Defendant.
 ____________________________/


      ORDER GRANTING IN PART AND DENYING IN PART MOTION IN LIMINE

          In accordance with the Bench Opinion issued by the Court on August 2, 2019:

          IT IS HEREBY ORDERED that the Defendant’s motion to exclude 404(b) evidence

(ECF No. 33) is GRANTED IN PART AND DENIED IN PART for the reasons stated on the

record.

          IT IS FURTHER ORDERED that the Government is prohibited from introducing

evidence of Defendant’s prior drug activity that occurred in April of 2007 and February of 2009.

The Government is not prohibited from introducing evidence of such activity that occurred in May

or June 2008.



Dated: August 7, 2019                                       /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
